IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50801
                         Summary Calendar



CHRISTOPHER LANE FRANCIS,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-99-CV-248-JN
                       --------------------
                         September 7, 2000

Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Christopher Lane Francis appeals the district court’s

dismissal of his 28 U.S.C. § 2254 application as time-barred.     He

contends that he is entitled to equitable tolling of the

limitations period due to mental incompetency.

     Under the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a state prisoner is subject to a one-year period

of limitations for filing a § 2254 application.   § 2244(d)(1).

The one year-limitations period typically runs from the date on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50801
                                  -2-

which the challenged judgment became final by the conclusion of

direct review or the expiration of the time for seeking such

review.   Id.    This court “allow[s] a prisoner whose conviction

became final before AEDPA’s [April 24, 1996,] effective date a

reasonable length of time -- a grace period -- during which to

file his petition.”     See Fisher v. Johnson, 174 F.3d 710, 711-12

(5th Cir. 1999).     One year presumptively constitutes a reasonable

grace period in this context.     Id. at 712.

     The § 2244(d)(1) limitations period and the grace period may

be equitably tolled, but only in “rare and exceptional

circumstances.”     See Felder v. Johnson, 204 F.3d 168, 169-71 (5th

Cir. 2000).     This court has “recognized the possibility that

mental incompetency might support equitable tolling of a

limitation period.”     Fisher, 174 F.3d at 715 (citation omitted).

A district court’s decision not to apply the doctrine of

equitable tolling is reviewed for abuse of discretion.        See Ott

v. Johnson, 192 F.3d 510, 513 (5th Cir. 1999).

     Francis’ convictions became final on January 9, 1996, when

the period for filing a petition for a writ of certiorari to the

United States Supreme Court expired.        See Flanagan v. Johnson,

154 F.3d 196, 197 (5th Cir. 1998).     To be timely, Francis’ § 2254

application should have been filed on or before April 24, 1997.

See id. at 202.    However, Francis did not file his application

until April 16, 1999, almost two years after the deadline.

     Francis’ only specific allegations in the district court

regarding his mental incompetency during the critical period of

April 24, 1996, to April 16, 1999, were that he may have been on
                           No. 99-50801
                                -3-

large doses of medication until September 1996 and that he was

under psychiatric care until September 1997.    Even if this court

were to deem Francis mentally incompetent from April 24, 1996,

through September 1997 and to consider the grace period to have

been equitably tolled during that time, Francis’ grace period

would expire on October 1, 1998, six months prior to the filing

date of his § 2254 application.     The district court did not abuse

its discretion by refusing to apply equitable tolling in this

case.   See Ott, 192 F.3d at 513.

     The dismissal of Francis’ § 2254 application as untimely is

AFFIRMED.   Francis’ motions for appointment of counsel and an

order compelling disclosure or discovery are DENIED.